Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11, 12, 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/14/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 13 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nakayama et al. (US 2020/0030964 A1).
Nakayama discloses a robot comprising at least one robot casing comprising, in a hollow resin body portion (2), two attachment openings (where elements 4 and 5 contact) and one work opening (8) that communicate between an inside and an outside of the body portion, wherein: the two attachment openings are respectively provided in both end portions of the body portion; a metal member (5) constituting an attachment surface  is embedded in a resin constituting the body portion at a periphery of the attachment opening; the metal member is provided with attachment holes (7) that allow attachment screws, which are used for attachment to the attachment surface, to penetrate therethrough or to be fastened thereinto, and is also embedded in the resin in a state in which the attachment surface is exposed; and components can be respectively attached to the two attachment openings by utilizing the work opening (The work opening provides access to the hollow space behind the attachment openings, and is considered capable of being utilized to attach components to the attachment openings, at least for passing through wires and facilitating wiring the robot, Paragraph [0076]), wherein the work opening is formed at a position (see Fig. 1) and has a size (see Fig. 1) such that the components can be made to pass therethrough (the shape and size of the opening is considered capable of at least passing wiring through), the components being respectively attached to (through the connection of the wiring through the wired components of the robot) the two attachment openings through an interior of the body portion from an outside of the work opening; wherein: the metal member comprises a flat plate-like member (element 5 is described as a metal plate); and the attachment holes comprise a plurality of through- holes (7) that penetrate through the metal member in a plate thickness direction; wherein the metal member is embedded in the resin in a state in which a seating surface (surface where metal plate 5 is attached) is exposed at a periphery of the attachment hole on a side opposite to the attachment surface; wherein the work opening is disposed at a center (the center of the circle of opening 8 is broadly considered “a center” and the work opening 8 is located between the two attachment openings, as the attachment openings extend beyond the perimeter of opening 8 in each case) between the two attachment openings; wherein the attachment surfaces of the two attachment openings are arranged in a mutually orthogonal positional relationship (see Fig. 17), wherein: the body portion is formed in a tubular shape curved in an L-shape (see Fig. 17); the attachment openings are arranged at both ends of the body portion; and the work opening is disposed in a curved portion (see Figs. 1 and 17, element 4 considered the curved portion, and opening 8 is disposed in it) of the body portion, further comprising a lid body (10) that is attached to the body portion so as to be able to open and close the work opening, wherein: another metal member (12) is embedded in the resin constituting the body portion at the periphery of the work opening; and the other metal member is provided with screw holes (13) into which screws (not shown, described at least in paragraph [0078]) for attaching the lid body to the work opening are fastened; wherein the metal member is embedded in the resin constituting the body portion by means of insert molding (Paragraph [0050]); wherein the robot casing is integrally molded by using an injection molding method (Paragraphs [0020], [0022]), wherein the resin constituting the body portion has a flame retention time of 10 seconds or less (paragraph [0017]) even when the resin is placed in a vertical direction and subjected to a flame for 10 seconds, and also has flame retardancy such that the resin does not burn more than 127 mm (Paragraph [0017) or wherein an outer surface of the resin constituting the body portion is covered with a coating (Paragraph [0082]) having a flame retention time of 10 seconds or less even when placed in a vertical direction and subjected to a flame for 10 seconds, and also having flame retardancy such that the coating does not burn more than 127 mm (Paragraph 0017]).
It is noted that MPEP 2113-Product-by-Process Claims states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process."  The injection molding and insert molding is anticipated by Nakayama.  The process by which the metal member is attached, and the housing is formed is not a patentable distinction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2020/0030964 A1) in view of Ubidia (US 2015/0290816 A1).
Nakayama discloses the claimed invention including  a lid body so as to be able to open and close the work opening, 
Nakayama does not disclose that the lid body has a snap-fit structure that is attached to the body portion,  wherein the body portion is closed by engagement of the snap-fit structure of the lid body.
Ubidia discloses a snap fit structure (Paragraph [0040]) attached to housing components of a robot to provide a means of attaching housing components without requiring the use of fasteners. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the lid of Nakayama to have a snap-fit structure, in order to allow the housing to be quickly opened/closed without the use of fasteners. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658